



Exhibit 10.14






May 9, 2018










Dear Patrick:


This is to confirm the terms and conditions of your continued employment with
Meredith Corporation (“Meredith”). This Agreement shall become effective July 1,
2018 (the “Effective Date”), subject to your execution of this Agreement and
approval by Meredith’s Board of Directors prior to that date.
Your title as of the Effective Date will be President, Local Media Group. You
will be expected to travel to Meredith’s Local Media Group offices or other
locations as appropriate to meet Meredith’s business needs. Your minimum base
salary as of the Effective Date will be $525,000 annually. Subsequent to Fiscal
Year 2019, you will be eligible for merit increase consideration pursuant to
company policy. You will be eligible to participate in the Management Incentive
Plan (MIP) for such periods as it continues in effect, subject to the terms of
the plan and to the discretion vested in the Compensation Committee of the Board
of Directors by the plan, with a 60% base pay “target.” Any MIP payment will be
paid out in August following the applicable Fiscal Year (the Fiscal Year runs
from July 1 through June 30), and is conditioned on your active employment with
Meredith at the end of the performance period (June 30) for the applicable
Fiscal Year.
You will also be eligible to participate in an annual three-year Cash Long-Term
Incentive Program (“Program” or “LTIP”) in which you will have the opportunity
to earn an additional cash payment of $150,000, minus applicable withholdings
and deductions, conditioned upon the achievement of certain specified financial
objectives. Any payment under this Program will be made after the first regular
August meeting of Meredith’s Board of Directors immediately following the
conclusion of the three-year Program, subject to the terms of the Program and to
the discretion vested in the Compensation Committee of the Board of Directors,
and conditioned on your continued employment at Meredith at the time of payment.
During your employment under this Agreement, you will be eligible to participate
in Meredith’s non-qualified stock incentive plan, with the following grants to
be awarded in August 2018:


10,000 Non-Qualified Stock Options, three-year cliff
2,500    Restricted Stock Units, three-year cliff.


The August 2018 grants and any subsequent grant are subject to the terms of the
plan and to the discretion and approval of the Compensation Committee of the
Board of Directors.
 
During your employment under this Agreement, you will receive or be eligible to
participate in, to the extent permitted by law, the various perquisites and
plans generally available to officers of Meredith, in accordance with the
provisions thereof as in effect from time to time, including, without
limitation, the Meredith Supplemental Benefit Plan, and to reimbursement for
reasonable expenses you incur in connection with the performance of your duties
for Meredith. You shall also be entitled to an automobile allowance of $11,050
per year under Meredith’s executive automobile allowance policy and to
reimbursement for the initiation fee and/or dues in a single country club or
health club pursuant to Meredith’s policy.





--------------------------------------------------------------------------------





It is understood that this Agreement and your employment hereunder may be
terminated by Meredith at any time for “Cause,” in which case you will receive
only your base salary through the date on which notice of termination is given.
Cause is defined as an ongoing or material failure to perform your job duties,
excessive absenteeism, misconduct in the performance of duties (including, but
not limited to, a violation of Meredith’s Code of Business Conduct);
embezzlement; fraud; dishonesty; commission of a criminal act; insubordination;
or personal or professional conduct which may bring embarrassment or disgrace to
Meredith.
It is further understood that this Agreement and your employment hereunder may
be terminated by Meredith at any time without Cause. In the event your
employment is terminated by Meredith without Cause, then, in return for you
executing a Separation Agreement that includes a full release of all
employment-related claims:
a.
Release Pay: Meredith will pay you the equivalent twelve (12) months of your
base salary, minus applicable withholdings and deductions, (“Release Pay”). The
Release Pay will be paid to you as a lump sum within fifteen (15) days after the
Separation Agreement becomes effective.



b.
Release Benefits:    In addition, if you are otherwise eligible for benefits
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and you elect
to receive those benefits, then Meredith will provide you a full subsidy for the
premium charged under Meredith’s group health plan through the end of the month
following the month you were terminated (“Subsidy Period”). At the conclusion of
the Subsidy Period, you shall be responsible for the entire COBRA premium for
the remainder of the applicable COBRA continuation period. The Subsidy period
shall count toward any period for which Meredith is required to offer COBRA
coverage to you or your dependents.



c.
You agree if, as a result of your termination without Cause, you would be
eligible to receive compensation and benefits under Meredith’s Severance Pay
Plan, you may be treated under either that Plan or under this Agreement; but you
are not entitled to payment or benefits under both this Agreement and under
Meredith’s Severance Pay Plan under any circumstances.



In return for the above consideration and in acceptance of this offer you agree
to the terms and conditions set forth below:


1.
While this Agreement is in effect and for a period of twelve (12) months
thereafter (“Restricted Period”), you will not solicit for employment, refer or
approve for employment, hire or employ in any capacity, or advise or recommend
to any other person or entity that it hire, employ or solicit for employment any
person who as of your last day of employment, or at any time during the
Restricted Period, was an employee of Meredith, including its subsidiaries,
affiliated companies and operating groups.  In addition, for a period of twelve
(12) months following expiration of this Agreement or the termination of this
Agreement by Meredith with, or without cause, or your voluntary resignation
(whether in breach of this Agreement, or otherwise) you will not render services
the same or similar to those you rendered to Meredith, directly or indirectly as
an employee, officer, director, consultant, independent contractor, or in any
other capacity to any television station licensed in a market in which Meredith
owns a television station.  Additionally, and for the same period of time, you
will not render services the same or similar to those you rendered to Meredith,
directly or indirectly to any cable system or other MVPD within a market in
which Meredith owns a television station in which market the cable system or
MVPD has 50,000 or more subscribers.



2.
You also covenant and agree that during your employment with Meredith and for
twelve (12) months after the termination thereof, regardless of the reason for
the employment termination, you will not,






--------------------------------------------------------------------------------





directly or indirectly, solicit or attempt to solicit any business from any of
the Meredith customers with whom you had contact during the last twelve (12)
months of your employment with Meredith


3.
While you are employed by Meredith and thereafter, you will not use, divulge,
sell or deliver to or for yourself or any other person, firm or corporation
other than Meredith any confidential information of Meredith in any form; or
memoranda, reports, computer software and data banks, customer lists, employee
lists, contracts, strategic plans and any and all other documents containing
trade secrets concerning Meredith and its business operations (“Confidential
Information”). Confidential Information does not include information available
from or which can be ascertained through public means (e.g., phone books,
published materials or industry publications). Notwithstanding the above, you
understand that you have immunity from criminal or civil liability for
disclosure of a trade secret: (1) made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; and (3) in a lawsuit against
Meredith for retaliation for reporting a suspected violation of law, you may
disclose a trade secret to your attorney and use the trade secret information in
the court proceeding, if you file under seal any document containing the trade
secret, and do not disclose the trade secret except pursuant to court order. You
will destroy or surrender to Meredith all Confidential Information and all other
property belonging to Meredith at the conclusion of your employment.



4.
While you are employed by Meredith and thereafter, you agree to cooperate with
Meredith in the truthful and honest prosecution and/or defense of any claim in
which Meredith may have an interest (with the right of reimbursement for
reasonable expenses actually incurred) which may include, without limitation,
being available to participate in any proceeding involving Meredith, permitting
interviews with representatives of Meredith, appearing for depositions and trial
testimony, and producing and/or providing any documents or names of other
persons with relevant information in your possession or control arising out of
your employment in a reasonable time, place and manner.



This Agreement shall be governed by Iowa law. This Agreement constitutes our
entire agreement and it supersedes any prior written or oral employment
agreement, including but not limited to the letter agreement you executed on
July 26, 2017. This Agreement may be modified only in writing signed by you and
a duly authorized officer of Meredith.


Meredith Corporation and I look forward to our future association with you under
the terms expressed above. Please confirm your acceptance by signing as
indicated below.
 
 
 
MEREDITH CORPORATION
 
 
 
BY:
/s/ Thomas H. Harty
 
 
 
 
Thomas H. Harty
 
 
 
 
 
 
 
I understand and accept the terms and conditions of my employment with Meredith
as expressed above.
/s/ Patrick J. McCreery
 
Date:
5/14/2018
 
Patrick McCreery
 
 
 
 
 






